                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

ELIZABETH WOOD,

                    Plaintiff,
                                                   Case No. 18-CV-1056-JPS
v.

VAN RU CREDIT CORPORATION,
                                                                   ORDER
                    Defendant.


       On November 8, 2018, the parties filed a joint stipulation of dismissal

of this action with prejudice and without costs assessed to either party.

(Docket #19). The Court will adopt that stipulation. See Fed. R. Civ. P.

41(a)(1)(A)(ii).

       Accordingly,

       IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #19) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice and without costs to any party.

       Dated at Milwaukee, Wisconsin, this 13th day of November, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge
